     Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Steven E. Greer,                                                              ϭϮͬϳͬϮϬϮϬ
                                Plaintiff,
                                                             1:20-cv-05484 (LTS) (SDA)
                    -against-
                                                             ORDER
 Tucker Carlson et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

       Pursuant to the Court’s Order, dated November 29, 2020 (11/29/20 Order, ECF No. 104,

at 6), Carlson’s counsel on December 5, 2020 sent an ex parte email to my Chambers enclosing

for my in camera review three redacted statements for clubs located in Florida, i.e., document

production page numbers CARLSON0067-69. A copy of the email (without enclosures) is annexed

to this Order as Exhibit A.

       Based upon my review of the statements submitted to me for in camera review, I confirm

for the record that production page number CARLSON0068 reflects a beach dues payment for a

club in Florida. With respect to production page number CARLSON0067, I confirm for the record

that this statement is from a club located in Florida. However, the nature of the single

expenditure contained on the statement is not evident from the statement. Within three days

of the date of this Order, Carlson shall file a letter setting forth the nature of the expenditure

contained on production page number CARLSON0067, and shall explain how this document

“evidence[s] [a] Florida club membership[].” (See Carlson 11/27/20 Ltr., ECF No. 100, at 3.)




                                                1
     Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 2 of 11




       With respect to production page number CARLSON0069, it is not clear from the face of

the document how it relates to a Florida club membership, although it appears to the Court that

the statement somehow may relate to the statement at production page number CARLSON0068,

since they share the same P.O. Box number. In the letter that Carlson is filing within three days

of the date of this Order, Carlson also shall set forth the nature of the expenditure made on

5/13/20 that is contained on production page number CARLSON0069, and shall explain how

this document “evidence[s] [a] Florida club membership[].” (See Carlson 11/27/20 Ltr. at 3.)

       Also pursuant to my November 29 Order (11/29/20 Order at 6), Carlson’s counsel

included in the December 5 ex parte email sent to my chambers for my approval redacted

versions of Plaintiff’s letters filed at ECF Nos. 101 and 103 (copies of which are annexed to this

Order as Exhibits B and C, respectively). The Court has reviewed the redactions and finds that

many redactions were made to those letters of information that already is in the public record

through Declarations and other documents previously filed by Defendants. (See, e.g., ECF Nos.

48, 67 & 96-1.) Within seven days of the date of this Order, Carlson’s counsel shall resubmit for

Court approval newly redacted versions of Plaintiff’s letters filed at ECF Nos. 101 and 103

removing the redactions of information that already is in the public record.

       Also in the December 5 ex parte email sent to my chambers, Carlson’s counsel stated that

no redactions are required with respect to Dr. Greer’s letter of November 25, 2020 (ECF No. 102).

Thus, the Clerk of Court is respectfully requested to remove the seal from ECF No. 102.




                                                2
    Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 3 of 11




SO ORDERED.

Dated:        New York, New York
              December 7, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     3
Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 4 of 11




                           EXHIBIT A
     Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 5 of 11


From:              Terence McCormick
To:                Aaron NYSD Chambers
Cc:                Steve Mintz
Subject:           Case 1:20-cv-05484-LTS-SDA -- Greer v. Carlson et al - In Camera Submission
Date:              Saturday, December 05, 2020 2:50:00 PM
Attachments:       CARLSON0067 - 0069 (unredacted).pdf
                   November 23 Greer Letter (Redacted).pdf
                   November 27 Greer Letter (Redacted).pdf


CAUTION - EXTERNAL:

Dear Judge Aaron,

On behalf of Defendant Tucker Carlson, and in compliance with the direction in page 10,
paragraph 3, of Your Honor's Order of November 29, 2020 (ECF No. 104), we attach for in
camera inspection three pages of documents evidencing Mr. Carlson's Florida club
memberships (Bates No. Carlson 0067-0069). For the Court's information, please note that the
Virginia billing address on these statements (which address was in each case redacted in the
versions provided to Dr. Greer), is the address of Mr. Carlson's assistant. This information is
supplied confidentially for the Court's in camera review.

In compliance with paragraph 6 of the November 29 Order, we further provide for approval
redacted versions of the letters dated November 23, 2020 (ECF No. 101) and November 27,
2020 (ECF No. 103). No redactions are required with respect to Dr. Greer's letter of November
25, 2020 (ECF No. 102).

Respectfully submitted,


Terence W. McCormick | Attorney At Law
MINTZ & GOLD LLP
600 Third Avenue
25th Floor
New York, NY 10016
Telephone: (212) 696-4848
Facsimile: (212) 696-1231
mccormick@mintzandgold.com



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 6 of 11




                           EXHIBIT B
 Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 7 of 11




                                 Steven E. Greer, M.D.
                                  7029 Maidstone Drive
                                Port Saint Lucie, FL 34986
                                      (212) 945-7252
                                 steve@greerjournal.com


November 23, 2020

Magistrate Judge Stewart D. Aaron
United States District Court
Southern District of New York
40 Foley Square New York, NY 10007

Re: Greer v. Carlson, et al, Civil Action No. 1:20-cv-05458 (LTS)(SDA)

Dear Judge Aaron:

        I am the pro se Plaintiff and am writing this letter to inform Your Honor of
Tucker Carlson’s refusal to provide credit card documents that were approved by the
October 31st order (ECF 97) in footnote 13. The lawyer redacted the entire credit card
activity in some pages making it impossible for me to trace Carlson’s location (see
document response emailed to chambers, pages 40-66).
        The purpose of this evidence is for me to prove that Carlson has, in fact, not been
living in        in a manner to satisfy domicile case law definitions, and that he has not
abandoned         , etc. While Carlson claims in interrogatory responses

is already evidence from other documents that
                     . I suspect that his lawyers redacted these entire pages of transactions
because they will prove my suspicions that he was rarely in              and had not
abandoned                  .
        I emailed the lawyers requested less redacted versions and they refused, claiming
that the order allowed them to fully redact. However, that is false. Nowhere in footnote
13 or anywhere else does it allow them to black out entire pages with hubris.
        In other problems with their documents, they failed to provide me the other
driver’s license that I suspect are still in possession of Carlson other than his
license. If my suspicion is correct, then this would be further proof that Carlson has not
abandoned          , etc. My suspicions are based on common sense, that he had to have
held a driver’s license in other states until recently and likely did not cancel them, and
also on the fact that he has          car insurance recently (see page 38 of document file),
which typically requires a           car registration and driver’s license. The lawyers claim
that no other state-issued licenses exist. If they want to prove that, then they should
provide an affidavit.
        Of note, fishing licenses were also requested and allowed. However, Carlson
ignored those requests. He claims on TV to be an avid fisherman yet has no
licenses? That is odd and evidence, particularly if he still holds licenses in other states.



                                                                                                1
 Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 8 of 11




        Finally, for Document Request #9 regarding evidence of belonging to clubs in
       , Carlson provided yet another fully-redacted document that is of no use to me. I
need a version that lets me determine whether this is even a real club membership at all,
as opposed to a one-time beach fee.
        Regarding the Carlson interrogatory questions, perhaps the most important
question to ask, to determine whether or not Carlson has truly abandoned the big cities of
DC or New York where normal TV shows are produced, is whether or not Carlson plans
to continue to film out of his                                                   . If so,
how does he plan to have guests in the studio? For many months, Carlson has had no
guest in his studio. This would seem to be untenable.
        Therefore, I request permission to ask about this. If Your Honor approves, please
provide the form of the question. I propose:

Supplemental Integratory #1: “Mr. Carlson, you claim to be domiciled in            ,
which means, among other things, that you have abandoned your former domiciles in
                           . However, filming from your garage or living room in remote
houses by the Everglades or rural        prohibits you from having guests in your studio.
Do you agree or dispute this assertion?”

Supplemental Integratory #1: “If you plan to somehow build a fully-functioning studio
in Florida that would allow for guests, how do you plan on achieving this? Specifically,
how would you get guests to make the long travels to         , among other production
obstacles?”

        Regarding other problems with Carlson’s interrogatory response, for the second
interrogatory, he really dodged the question of, “Why is       not your domicile?”
Carlson used the disputed conclusory statement that        is his domicile. What I need
to know from Carlson is why is his extensive time
not his domicile? Does he pledge under oath to have abandoned it? His lawyers craftily
try to dodge this crucial question.



Respectfully,

Steven E. Greer, pro se




                                                                                          2
Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 9 of 11




                           EXHIBIT C
 Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 10 of 11




                                 Steven E. Greer, M.D.
                                  7029 Maidstone Drive
                                Port Saint Lucie, FL 34986
                                      (212)945-7252
                                 steve@greerjournal.com


November 27, 2020

Magistrate Judge Stewart D. Aaron
United States District Court
Southern District of New York
40 Foley Square New York, NY 10007

Re: Greer v. Carlson, et al, Civil Action No. 1:20-cv-05458 (LTS)(SDA)

Dear Judge Aaron:

        I am the pro se Plaintiff and am writing this letter to in reply to the Tucker
Carlson objections to supplemental interrogatories (ECF 100). I will address them in the
order of their letter.
        Regarding the lawyers’ strong objection to me seeing the partially redacted credit
card statements so as to learn where Carlson has traveled this year, their argument does
not work. Carlson’s privacy will not be betrayed if I simply see the date and location of
each charge. Mr. Carlson seems to think he is entitled to court secrecy as if he were a
CIA agent going before FISA court. That is not the case.
        As mentioned in my first letter, it is crucial for me to detail Carlson’s
whereabouts this year because I already have evidence that
                                                        . Their elaborate objections to this
court-ordered evidence surely seems to support my hunches.
        Regarding Carlson driver’s licenses, if he truly has none on his possession, then
he can simply so in his interrogatory reply. Why is he wasting the legal fees to object to
this?
        Regarding fishing licenses, if Carlson has none anywhere, then he can state so in
the interrogatory reply. His lawyers’ comments are not admissible and hold no penalty of
perjury.
        Regarding the Bates Stamped documents 67-69 that supposedly reply to my
questions about any clubs or memberships, those are entirely redacted and I cannot make
heads or tails out them.



        Regarding my supplemental interrogatory #2 asking for details about his TV
production from his home, this is crucial information. I have stated that it seems to be a
very temporary solution. Therefore, it is evidence that Carlson has not abandoned larger
studios in DC or New York. Ergo, he has not abandoned those locations as domiciles.
My interrogatory is very simply and broad. I do not ask “details” about how he films (e.g.


                                                                                           1
 Case 1:20-cv-05484-LTS-SDA Document 108 Filed 12/07/20 Page 11 of 11




number of crew, cameras used, etc.). I want to know if he plans to have no guests on the
set as a permanent solution.
        Regarding my supplemental interrogatory #3, Carlson’s motive for leaving DC
for remote Florida is perhaps the most crucial piece of this puzzle. It goes straight to the
heart of the question of abandonment.
        Regarding my supplemental interrogatory #4, they claim it is irrelevant for me to
ask if Carlson is actively looking for new houses outside of Florida. This too goes straight
to the question of abandonment. It is a simple question.
        Regarding my supplemental interrogatory #5, asking whether he still has on his
possession active or inactive driver’s licenses could not be simpler and less intrusive.
Why do they object?’
        Regarding my supplemental interrogatory #6, it is also a simple question to ask
where he received Mohs cancer surgery on his nose. I highly doubt that he received that
in Florida. I am trained in this area of surgery and actually did residency in Miami. I
know many plastic surgeons and dermatologists on Park Avenue and in Miami. I have
my suspicions about where he received this care, but what is Carlson hiding? Is he
concealing that he has, in fact, not changed doctors from his DC or New York domiciles?
        Before Carlson and his lawyers object to such straightforward discovery
questions, they should have considered this before trying the angle of diversity
jurisdiction as an argument for their motion to dismiss. I have actually offered them the
chance to drop this entire motion and go straight to the motion on the pleadings. They
declined.
        On a different matter, I am requesting a brief extension to the deadline for my
reply to the motion to dismiss. I have been unable to create my declaration due to the
pending discovery matters.


Respectfully,

Steven E. Greer, pro se




                                                                                          2
